UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1419


CHANTÉ N. HODGE; HAROLD H. HODGE, JR.,

                      Plaintiffs - Appellants,

          v.

LIEUTENANT RANDY L. STEPHENS, individual and government
capacity;   SEARGENT   MERKELSON,  (MSP),  individual   and
government   capacity;   SEARGENT  BEACH,  individual   and
government capacity; CORPORAL COSTELLA, individual and
government capacity; MARYLAND STATE POLICE; CALVERT COUNTY
SHERIFF   OFFICE;   SHERIFF  MIKE  EVANS,   individual  and
government capacity; DEPUTY SHERIFF E. BOWEN, individual
and government capacity; DEPUTY SHERIFF FOX, individual and
government capacity; CALVERT COUNTY, local government;
STATE OF MARYLAND,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-01988-AW)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chanté N. Hodge, Harold H. Hodge, Jr., Appellants Pro Se.
Nichole Cherie Gatewood, Phillip M. Pickus, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland; John Francis
Breads, Jr.,   Matthew   Douglas   Peter,   Hanover,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

          Chante’ N. Hodge and Harold H. Hodge, Jr., appeal the

district court’s orders denying relief on their civil action and

denying their motion for reconsideration.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                Hodge v. Stephens,

No. 8:12-cv-01988-AW      (D. Md.   Jan.      31    &     Mar.     22,    2013).

We dispense   with    oral   argument   because     the    facts    and    legal

contentions   are    adequately   presented    in   the    materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                    3